PER CURIAM:
Claimant Barbara S. Cobb alleges in her Notice of Claim that on the evening of January 6, 1984, she was operating her vehicle in a westerly direction on the Kanawha Turnpike in South Charleston, West Virginia, when she struck two potholes, damaging the left front tire and rim in the amount of $183.16. At the hearing, the claimant stated that she had been driving her 1982 Camaro at a speed of 35 miles per hour, and that she had never before travelled that particular road. She produced additional proof of damages to the shocks, bringing the total amount of her claim to $344.97.
Claimant further testified that there had been no vehicles in front of her, and that she did not see the holes prior to striking them. Claimant was unable to relate the dimensions of the potholes.
Nothing in the record of this claim indicates that the respondent had actual or constructive notice of the existence of the potholes in question. Without such notice, there can be no finding of negligence on the part of the respondent, and the claim must be denied.
Claim disallowed.